UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-09561 Century Capital Management Trust (Exact name of registrant as specified in charter) c/o Century Capital Management, LLC 100 Federal Street, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Maureen Kane Century Capital Management, LLC 100 Federal Street, Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 482-3060 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 Item 1. Reports to Shareholders.   Century Funds Annual Report October 31, 2010 Century Shares Trust & Century Small Cap Select Fund TOTAL RETURNS FOR THE YEAR ENDED OCTOBER 31, 2010 Ticker Symbol 1 Year Century Shares Trust (“CST”) Institutional Shares CENSX 16.72% Investor Shares CENVX 16.36% S&P 500 Index 16.52% Century Small Cap Select Fund (“CSCS”) Institutional Shares CSMCX 28.52% Investor Shares CSMVX 28.06% Russell 2000 Growth Index 28.67% Past performance is no guarantee of future results. The recent growth rate in the global equity markets has helped to produce short-term returns for some sectors/asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. TABLE OF CONTENTS Page Letter to Shareholders 1 Fund Summaries: Century Small Cap Select Fund 5 Century Shares Trust 8 Shareholder Expense Example 11 Financial Statements: Portfolios of Investments 12 Statements of Assets and Liabilities 20 Statements of Operations 21 Statements of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements 27 Report of Independent Public Accounting Firm 33 Tax Information 34 Trustees and Officers 35 This report is submitted for the general information of the shareholders of Century Shares Trust and Century Small Cap Select Fund (each a “Fund” and collectively, the “Funds”). It is not authorized for distribution to prospective investors unless it is preceded or accompanied by the Funds’ current prospectus, which includes information regarding the Funds’ objective(s), risks, and charges and expenses, experience of its management, and other information. The Funds’ prospectus contains this and other important information about the Funds. Please read the prospectus carefully before you invest. Investments in mutual funds involve risks. Century Small Cap Select Fund concentrates its investments in the financial services and health care group of industries. Concentration in a particular industry subjects the Fund to the risks associated with that industry and, as a result, the Fund may be subject to greater price volatility than funds with less concentrated portfolios. In addition, the Fund invests in smaller companies which pose greater risks than those associated with larger, more established companies. Century SharesTrust may invest a significant portion of assets in securities of companies within the same market sector. If the Fund’s portfolio is over weighted in a sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not over weighted in that sector. The views in this report were those of the Century Funds’Chief Investment Officer and Portfolio Managers as of October 31,2010 and may not reflect their views on the date that this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investments and do not constitute investment advice.There is no assurance that the Funds will continue to invest in the securities mentioned. Foreside Fund Services, LLC, Distributor. CENTURY FUNDS DEAR FELLOW SHAREHOLDERS: Over the last decade, the world has experienced two wars, an energy crisis, financial scandals, the “Great Recession”, and wild stock market swings. It is times like these when some perspective can be helpful. In 1978, in the fiftieth annual report for Century Shares Trust, the Trustees wrote, “Much of the nation’s history has been compressed into this period – the Depression of the Thirties, three wars, inflation, deflation, times of enthusiasm for common stocks and other times when concern for safety or income has been paramount.” Shareholders have witnessed and endured during these times and that remains true today. We recognize that you may have little choice to be a witness to current events, but we believe that choosing to endure provides a potential to achieve your financial goals in the future. We hope to help you understand what is happening today, what role risk and reward play into your endurance, and why a long-term view has historically been deemed essential for successful investing. Changing Gears During the past year, the economic recovery marched forward, and we continued to see slow progress in consumer spending, paychecks and some stability in the job market. As of the date of this report, some economic indicators have rebounded to their 2008 pre-recession levels. Although the housing market and Europe still face headwinds and recent industrial growth appears to be slowing, we are returning to a “normal” economic environment as we move past the financial crisis of 2008 and its aftermath. Following November’s mid-term elections, investors turned their gaze to the 2011 outlook. We expect economic growth to continue as the Federal Reserve begins its second round of quantitative easing (QE2,) in order to pursue its dual mandate of stable prices and full employment. Longer term, the rising pressures of our government spending (demand) outstripping tax revenues (supply) are likely to impact consumer behavior beyond the next Presidential cycle. The American economy spent the last forty years developing and refining its consumer orientation, accounting for over 70% of U.S. GDP. The U.S. consumer still accounts for about 18% of global GDP and remains the most important bellwether of global trade. As we look at Europe’s recent bailouts of Greek and Irish debt and the rising debt of most developed countries, we believe that there are important lessons about the finite limits of spending and the need to instill a greater sense of savings and austerity to meet life’s sustainable goals. Perhaps, the next forty years will see a collective journey back towards saving and self-sufficiency that permeated our society for decades following the Great Depression. The November 2010 issue of National Geographic magazine focuses on the mysteries of Great Migrations that several animals (Monarch butterflies, Sandhill Cranes, etc) endure to achieve a larger purpose “undistracted by temptations.” Changing any population’s behavior takes time, but there are several signs that disciplined consumers and governments are actively CENTURY FUNDS 1 reducing many of the temptations of debt and excess that resulted in bailouts. We anticipate the average investor may need to migrate a larger portion of their earnings to save and invest for future needs, especially with current interest rates and investment yields remaining low. Risk and Reward Equities have historically proven to be an effective way to protect purchasing power. The S&P 500 Index has outpaced the average inflation rate 75% of the time over the past three decades. But investor reluctance to invest is a result of the distrust and the battering that their personal wealth has taken over the past couple of years. The equity market losses of 2008 and early 2009 still weigh heavily, ultimately resulting in a significant decline in investor risk tolerance. CENTURY FUNDS 2 There is no way to remove risk completely from the equity investing equation, and the past decade has had its share of volatility. We still believe in the horsepower of equity investing to help investors achieve, and in some cases, exceed their long-term financial needs. At Century, we believe that fundamental, in-house research can help mitigate the risk exposure in our portfolios. It is our goal to do the necessary research work to understand and anticipate the risks inherit in our portfolio companies. We believe this research-intensive process helps us maintain the proper risk/reward balance in the Funds, as we strive to add value in optimistic markets and preserve capital during periods of stress. Gone in a Flash As of October 31, 2010, the S&P 500 Index returned over 70% since the March 9, 2009 low. Yet, countless domestic equity mutual funds remain in net outflows. Many retail investors have bypassed the equity markets for the perceived safety of the fixed income market. Is this really a fundamental shift in the retail investor’s asset allocation mindset or is there something behavioral happening? The aging population will increase the demand for steady yield and fixed income products, but there appears to be a larger trend at play today. Consumers are left wondering if the playing field is tilted and unfair for the average investor, following the Enron, market-timing and Bernard Madoff scandals, the May 2010 Flash Crash and the failure of Lehman Brothers. High unemployment, a moribund housing market, and slow economic growth certainly contribute to investors’ concerns, but the flash crash and these other scandals destroy trust - the binding cement in the relationship between investors and their fiduciary advisers. This doubt and distrust come at a terrible time, when the challenges investors face today are serious: Baby boomers are preparing for a retirement with low yielding investments, while younger generations face the uncertain costs of education, health care and a delayed retirement that may need to be entirely self-funded. In the intermediate-term, we believe inflation will become a threat to individuals’ purchasing power. The Federal Reserve recently announced that it will invest another $600 billion in long-term Treasuries in an effort to spur economic growth. The massive expansion of the Federal Reserve’s balance sheet will likely lead to higher inflation. We are beginning to see some higher commodity prices, particularly oil and energy prices. CENTURY FUNDS 3 Taking the Long View We understand the challenges that investors face on the path to their long-term goals because we invest alongside you and face similar challenges. While our compass points to the long-term horizon, we must tactically steer through the market’s current weather conditions. “Climate is what we expect, weather is what we get.” – Mark Twain Investors are constantly bombarded with new products that promise better investment climates or protection from the market’s shifting weather patterns. We believe that our fundamental investment style will be effective over the long-run and help us as we strive to provide our shareholders with favorable, risk-adjusted returns over the long-term. Thank you for your investments in the Century Funds. We look ahead to the opportunities and challenges that face all of us with a shared commitment and enthusiasm. We welcome your questions and comments always. Respectfully submitted, Alexander L. Thorndike Chairman of the Century Funds CENTURY FUNDS 4 CENTURY SMALL CAP SELECT FUND COMMENTARY HOW DID THE PORTFOLIO PERFORM? For the one-year period ended October 31, 2010, Century Small Cap Select Fund’s Institutional and Investor Shares returned 28.52% and 28.06%, respectively, versus 28.67% for the Russell 2000 Growth Index. WHAT FACTORS INFLUENCED PERFORMANCE? Equity markets overcame sovereign debt concerns to march higher last year, buoyed by strong returns after Labor day. Quarterly earnings reports showed positive growth each quarter over the past year. High-quality companies assumed market leadership during the opening months of 2010, and we rotated into more cyclical areas – Consumer Discretionary and Industrials – to take advantage of more positive sustainable momentum in the economic recovery. For the one-year period ended October 31, 2010, Health Care stocks were the top contributors to performance with holdings NxStage Medical Inc (a medical device manufacturer), SXC Health Solutions Corp. (a pharmacy benefit manager), and Par Pharmaceutical Cos. (a generic and branded drug manufacturer) all contributing significantly. The Financial sector was another leading contributor to the Fund’s performance. This performance was driven by stock selection, with Cohen & Steers, Inc. (an investment manager) and Wintrust Financial (a diversified bank) being two of the most notable. The Technology sector was among the best performers as corporations sought out productivity improvements and merger & acquisition activity increased. The sector’s strong results were partially offset by under-performing DG FastChannel (a provider of digital media technology) and Pegasystems Inc. (an enterprise software provider). Consumer Staples, Material, and Telecom sectors were laggards within the Portfolio. DESCRIBE RECENT PORTFOLIO ACTIVITY. We increased exposure to the Industrial and Consumer Discretionary sectors over the past year, because we believe that the economic recovery is sustainable. Industrial demand rebounded strongly over the past year as corporations sought to improve productivity and position themselves to increase market share and grow. Consumer Discretionary allocations focused on specialty retailers and distributors. In general, as we grew more confident in the recovery, we sought to increase the risk profile of the portfolio while focusing on high-quality, market leaders. In order to increase the Fund’s exposure to the Industrial and Consumer Discretionary sectors, we trimmed holdings in the Consumer Staples, Energy, Health Care, and Telecommunication sectors. CENTURY FUNDS 5 CENTURY SMALL CAP SELECT FUND COMMENTARY (CONTINUED) DESCRIBE PORTFOLIO POSITIONING AT PERIOD-END. We continue to expect the economy to improve at a slow, steady pace. While a number of early cycle areas of the economy (such as Industrials and Consumer Discretionary) have performed well, we are cautious as to whether these segments will be able to sustain performance in the second leg of a recovery. As of October 31, 2010, the Portfolio was positioned with a mix of what we believe are high quality, franchise companies and well-financed, cyclical firms. In our opinion, the Health Care sector generates relatively steady growth. As a result, we believe this sector should perform well in a slow growth environment. We also think that the Financial Services sector remains one of the most attractively valued segments of the market, as credit issues improve. We believe our in-depth research approach will help us to identify opportunities in the sector. We will continue to be selective with our investments in Consumer Discretionary, a reflection of our longer-term concern over consumer spending. Ten Largest Holdings* BRUKER CORP. 3.12% Life science instruments J2 GLOBAL COMMUNICATIONS, INC. 2.97% Electronic communication services PAR PHARMACEUTICAL CO., INC. 2.72% Generic and branded drug manufacturer NXSTAGE MEDICAL, INC. 2.62% Medical device manufacturer BROOKDALE SENIOR LIVING, INC. 2.57% Operates senior living communities MONRO MUFFLER BRAKE, INC. 2.43% Provides automotive repair services MICROS SYSTEMS, INC. 2.24% Information Services RIGHTNOW TECHNOLOGIES, INC. 2.23% Provider of customer service software over the Internet INFORMATICA CORP. 2.22% Provider of enterprise data integration software PANERA BREAD CO. CLASS A 2.22% Operates bakery-cafes Portfolio Composition* Information Technology 24.9% Health Care 22.7% Consumer Discretionary 16.1% Industrials 16.1% Financials 8.1% Materials 4.3% Short-term investment less net liabilities 3.2% Energy 2.8% Consumer Staples 1.8% *Based on the Fund’s net assets at October 31, 2010 and subject to change. CENTURY FUNDS 6 PERFORMANCE SUMMARY Century Small Cap Select Fund – Institutional Shares and Investor Shares The performance information shown below is historical and doesnot guarantee future results.Investment return and principal value fluctuate with changing market conditions so that,when redeemed,shares may be worth more or less than their original cost.Current performance may be substantially lower or higher than the Fund’s historical performance.Please call (800) 303-1928 for the Fund’s most recent month-end performance. As stated in the Fund’s current prospectus, the total (gross) annual operating expense ratios are 1.55% for the Investor Shares and 1.16% for the Institutional Shares. Returns would have been lower during relevant periods if certain fees had not been waived or expenses reimbursed.To discourage short-term trading,the Fund may impose a redemption fee of 1.00% on shares held less than 90 days.Performance figures and graphs do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemption of Fund shares.Returns may vary by share class. Average Annual Total Returns as of 10/31/10 (%) 1 Year 3 Years 5 Years 10 Years Century Small Cap Select Institutional Shares -3.94 Russell 2000 Growth Index -3.81 1 Year 3 Years 5 Years 10 Years Century Small Cap Select Investor Shares -4.30 Russell 2000 Growth Index -3.81 Sources: Century Capital Management, LLC and Russell The graphs and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the listed indices. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. The Russell 2000® Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. CENTURY FUNDS 7 CENTURY SHARES TRUST COMMENTARY HOW DID THE PORTFOLIO PERFORM? For the one-year period ended October 31, 2010, Century Shares Trust’s Institutional Shares returned 16.72% versus the S&P 500 Index’s return of 16.52%, while the Investor Shares return of 16.36% trailed the benchmark. WHAT FACTORS INFLUENCED PERFORMANCE? The S&P 500 Index experienced its share of peaks and valleys before one of the strongest Septembers on record helped propel it into positive territory for the fiscal year. Cyclical sectors such as Consumer Discretionary, Industrials, and Materials outperformed. The Portfolio was comprised of what we believe are high quality franchises as well as well-positioned cyclical firms. This diversification helped to smooth out the Trust’s performance relative to the stock market’s volatility. Much of the sector allocation benefit came from avoiding trouble. Underweighting Financial Services and Energy, the two weakest performing sectors, benefitted the Trust’s overall performance. In addition, overweighting Consumer Discretionary, which was the best performing sector in the S&P 500 Index (+31%), was a positive contributor. The Portfolio’s underweight of Materials was a drag on performance as the sector was the beneficiary of increased demand for commodities, especially from China. Health Care stocks were strong contributors to overall performance. AmerisourceBergen (a drug distributor) and Alexion Pharmaceuticals (a biopharmaceutical company) were two of the top Health Care holdings. Telecommunications, another area of strength, was led by NII Holdings (a wireless service provider). Deere & Company (a heavy equipment manufacturer) and Discovery Communication (a global media company) were also strong contributors during the year. CVS Caremark (a pharmacy benefit manager & retailer) and Strayer Education (a for-profit education company) were laggards. The Trust’s lack of exposure to Real Estate Investment Trusts (REITS) also proved to be a drag on performance. DESCRIBE RECENT PORTFOLIO ACTIVITY. The most notable changes to the Portfolio over the past year were the increased exposures to Consumer Discretionary and Energy stocks. In the Consumer Discretionary sector, we established positions in the Auto and Media industries to benefit from the rebound in car sales and advertising spending, plus the drive to improve fuel efficiency. We added exposure to Integrated Energy firms that offer international exposure, stability, and attractive dividend yields. Our exposure to the Financial, Information Technology, and Consumer Staples sectors all decreased over the past six months. We continue to believe there are attractive investment opportunities in the Financial and Information Technology sectors and will seek to add companies when appropriate. CENTURY FUNDS 8 CENTURY SHARES TRUST COMMENTARY (CONTINUED) DESCRIBE PORTFOLIO POSITIONING AT PERIOD-END. The Portfolio is comprised primarily of high quality, “blue chip” corporations. We believe our holdings are well diversified and represent a good mix of steady franchises, growth businesses, and economically sensitive companies. The Portfolio holds Amazon (an online retailer) and Apple (a provider of electronic devices and services), both franchise leaders. It also owns McDonald’s (a fast food restaurant chain) and Johnson & Johnson (a diversified health care company), consistent growth companies with attractive dividend yields. In addition, it owns Ford Motor Co. (an auto manufacturer), CSX Corp (a transportation company) and Deere & Company (a heavy equipment manufacturer), industrial companies that we believe are well positioned to benefit during a continuing recovery. As of October 31, 2010, Information Technology and Consumer Discretionary were the highest overweight sectors, while Financial and Consumer Staples were underweight. While the economic outlook has improved versus a year ago, there is still a great deal of uncertainty as to the pace of the recovery. We are positioning the portfolio in companies that we believe have strong business models, are financially sound, and that have invested in their businesses during the economic downturn. We believe these companies are most likely to gain market share and have the potential to grow at above average rates over the next several years. Ten Largest Holdings* APPLE, INC. 4.40% Worldwide technology company EXPRESS SCRIPTS, INC. 4.10% Pharmacy benefit manager ORACLE CORP. 4.08% Enterprise software provider GOOGLE, INC. CLASS A 2.88% Internet solutions DISCOVERY COMMUNICATIONS, INC. 2.65% Worldwide media and entertainment company NII HOLDINGS, INC. 2.43% Wireless communication services provider CHEVRON CORP. 2.43% Integrated energy company EMC CORP. 2.43% Electronic storage provider ALEXION PHARMACEUTICALS, INC. 2.32% A biopharmaceutical company O’REILLY AUTOMOTIVE, INC. 2.21% Automotive parts retailer Portfolio Composition* Information Technology 29.4% Consumer Discretionary 16.1% Health Care 12.3% Industrials 11.2% Energy 9.5% Consumer Staples 7.2% Telecommunication Services 4.4% Short-term investment less net liabilities 4.1% Financials 3.7% Materials 2.1% *Based on the Fund’s net assets at October 31, 2010 and subject to change. CENTURY FUNDS 9 PERFORMANCE SUMMARY Century Shares Trust – Institutional Shares and Investor Shares The performance information shown below is historical and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be substantially lower or higher than the Fund’s historical performance. Please call (800) 303-1928 for the Fund’s most recent month-end performance. As stated in the Fund’s current prospectus, the total (gross) annual operating expense ratios are 1.22% for the Institutional Shares and 2.66% for the Investor Shares. The adviser has agreed contractually to reimburse or pay operating expenses for the Fund’s Investor Shares to the extent necessary to maintain net operating expenses at 1.45% through February 28, 2011. Returns would have been lower during relevant periods if certain fees had not been waived or expenses reimbursed.To discourage short-term trading, the Fund may impose a redemption fee of 1.00% on shares held less than 90 days. Performance figures and graphs do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemption of Fund shares. Returns may vary by share class. Average Annual Total Returns as of 10/31/10 (%) 1 Year 3 Years 5 Years 10 Years CST Institutional Shares -4.98 S&P 500 Index -6.49 -0.02 Since 1 Year 3 Years 5 Years Inception* CST Investor Shares -5.21 S&P 500 Index -6.49 Sources: Century Capital Management, LLC and S&P The graphs and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the listed indices. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. The S&P 500® Index is a broad based unmanaged index representing the performance of 500 widely held common stocks. One cannot invest directly in an index. *Inception Date July 18, 2005 CENTURY FUNDS 10 SHAREHOLDER EXPENSE EXAMPLE As a shareholder of a Fund, you incur two types of costs: (1) transaction costs including redemption fees, and (2) ongoing costs, including management fees, distribution and service fees (in the case of Investor Shares of both Funds) and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare those costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (May 1, 2010 to October 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000.00 (for example, an $8,600 account value divided by $1,000.008.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. An annual maintenance fee of $10.00 that is charged once a year may apply for certain IRA accounts. This fee is not included in the table below. If it were, the estimate of expenses you paid during the period would be higher, and your ending account value lower, by this amount. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Century Shares Trust Expenses Paid Beginning Ending During Period* Account Value Account Value Six Months Ending May 1, 2010 October 31, 2010 October 31, 2010 Based on Actual Fund Return Institutional Shares $ $ $ Investor Shares $ $ $ Based on Hypothetical 5% Yearly Return before expenses Institutional Shares $ $ $ Investor Shares $ $ $ * The Fund’s annualized expense ratios are 1.13% for Institutional Shares and 1.45% for Investor Shares. The dollar amounts shown as “Expenses Paid” are equal to the annual expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. Century Small Cap Select Fund Expenses Paid Beginning Ending During Period* Account Value Account Value Six Months Ending May 1, 2010 October 31, 2010 October 31, 2010 Based on Actual Fund Return Institutional Shares $ $ $ Investor Shares $ $ $ Based on Hypothetical 5% Yearly Return before expenses Institutional Shares $ $ $ Investor Shares $ $ $ * The Fund’s annualized expense ratios are 1.11% for Institutional Shares and 1.46% for Investor Shares. The dollar amounts shown as “Expenses Paid” are equal to the annual expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. CENTURY FUNDS 11 CENTURY SHARES TRUST PORTFOLIO OF INVESTMENTS – AS OF OCTOBER 31, 2010 Shares Value COMMON STOCK - 95.9% Consumer Discretionary - 16.1% AUTO COMPONENTS - 2.1% BorgWarner, Inc.* $ AUTOMOBILES - 2.1% Ford Motor Co.* HOTELS, RESTAURANTS & LEISURE - 2.7% McDonald’s Corp. Panera Bread Co. Class A* INTERNET & CATALOG RETAIL - 1.0% Amazon.com, Inc.* MEDIA - 4.1% Discovery Communications, Inc.* Time Warner, Inc. SPECIALTY RETAIL - 4.1% Guess?, Inc. O’Reilly Automotive, Inc.* Consumer Staples - 7.2% BEVERAGES - 1.3% PepsiCo, Inc. FOOD & STAPLES RETAILING - 1.5% Costco Wholesale Corp. FOOD PRODUCTS - 0.9% ConAgra Foods, Inc. HOUSEHOLD PRODUCTS - 1.1% Kimberly-Clark Corp. PERSONAL PRODUCTS - 0.9% Avon Products, Inc. TOBACCO - 1.5% Philip Morris International, Inc. See notes to financial statements. CENTURY FUNDS 12 CENTURY SHARES TRUST (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF OCTOBER 31, 2010 Shares Value Energy - 9.5% ENERGY EQUIPMENT & SERVICES - 3.8% Helmerich & Payne, Inc. $ Schlumberger Ltd. OIL, GAS & CONSUMABLE FUELS - 5.7% Apache Corp. Chevron Corp. CONSOL Energy, Inc. Financials - 3.7% CAPITAL MARKETS - 1.3% Och-Ziff Capital Management Group LLC DIVERSIFIED FINANCIAL SERVICES - 1.4% JPMorgan Chase & Co. INSURANCE - 1.0% Berkshire Hathaway, Inc. Class A* 15 Health Care - 12.3% BIOTECHNOLOGY - 2.3% Alexion Pharmaceuticals, Inc.* HEALTH CARE PROVIDERS & SERVICES - 6.2% AmerisourceBergen Corp. Express Scripts, Inc.* LIFE SCIENCES TOOLS & SERVICES - 1.8% Waters Corp.* PHARMACEUTICALS - 2.0% Johnson & Johnson Industrials - 11.2% AEROSPACE & DEFENSE - 2.0% Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS - 1.9% FedEx Corp. See notes to financial statements. CENTURY FUNDS 13 CENTURY SHARES TRUST (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF OCTOBER 31, 2010 Shares Value Industrials (continued) INDUSTRIAL CONGLOMERATES - 1.5% 3M Co. $ MACHINERY - 3.1% Deere & Co. Illinois Tool Works, Inc. ROAD & RAIL - 1.2% CSX Corp. TRADING COMPANIES & DISTRIBUTORS - 1.5% Fastenal Co. W.W. Grainger, Inc. Information Technology - 29.4% COMMUNICATIONS EQUIPMENT - 3.1% Cisco Systems, Inc.* QUALCOMM, Inc. COMPUTERS & PERIPHERALS - 8.8% Apple, Inc.* EMC Corp.* Hewlett-Packard Co. INTERNET SOFTWARE & SERVICES - 2.9% Google, Inc. Class A* IT SERVICES - 7.9% Accenture PLC International Business Machines Corp. MasterCard, Inc. Class A Paychex, Inc. SOFTWARE - 6.7% Adobe Systems, Inc.* Microsoft Corp. Oracle Corp. See notes to financial statements. CENTURY FUNDS 14   CENTURY SHARES TRUST (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF OCTOBER 31, 2010 Shares Value Materials - 2.1% CHEMICALS - 2.1% Air Products & Chemicals, Inc. $ Telecommunication Services - 4.4% DIVERSIFIED TELECOMMUNICATION SERVICES - 1.9% AT&T, Inc. WIRELESS TELECOMMUNICATION SERVICES - 2.5% NII Holdings, Inc.* Total Investment in Common Stocks - 95.9% (Identified cost, $130,916,666) Short-Term Investment - 4.8% (Identified cost, $8,533,903) State Street Institutional U.S. Government Money Market Fund Total Investments - 100.7% (Identified cost, $139,450,569) Liabilities in Excess of Other Assets - (0.7)% ) Net Assets - 100% $ * Non-income producing security See notes to financial statements.
